Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/689,300 filed 03/08/2022 to 06/16/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claim 1 is pending on the application.
Drawings
3.	The drawings were received on 03/08/2022.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/08/2022.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 17/160,754 should be updated; namely, it has matured into U.S. Patent No. 11,295,821.  Appropriate correction is required.
Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,950,314. This is a statutory double patenting rejection.


7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,295,821. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 11,295,821 such as a semiconductor device comprising: a substrate including a first surface on which a first conductive member is disposed and a second surface that is opposite to the first surface; a first semiconductor chip including a second conductive member, a first buffer which receives data, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer and disposed on the second surface; and a second semiconductor chip including a third conductive member and electrically connected to the first semiconductor chip, wherein the second conductive member of the first semiconductor chip and the third conductive member of the second semiconductor chip are bonded together, and the second buffer is located closer to the input/output circuit than the first buffer.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 11,295,821 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,295,821 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normally operates, even when a pulse waveform is slightly deformed.
9. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,636,499. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 10,636,499 such as a semiconductor device comprising: a plurality of memory chips, each memory chip having opposite surfaces extending in a first direction and a second direction, the memory chips being stacked in a third direction, the first to third directions crossing one another, each memory chip including an interconnect extending there through between the opposite surfaces in the third direction; an interface chip being disposed to face a lowermost one of the memory chips in the third direction; and a plurality of conductive members disposed between the memory chips and the interface chip to thereby electrically connect in the third direction, wherein the interface chip includes: a first FIFO receiving data from the lowermost one of the memory chips through the interconnect thereof; a second FIFO receiving the data from the first FIFO; and a pad outputting the data from the second FIFO, and wherein, in the interface chip, the second FIFO is positioned closer to the pad as compared with the first FIFO.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 10,636,499 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,636,499 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normally operates, even when a pulse waveform is slightly deformed.
10. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,438,670. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 10,438,670 such as a semiconductor device comprising; an interface chip, a first memory chip including a first interconnect which extends from a back surface side to a top surface side of the first memory chip, the back surface side of the first memory chip and a top surface side of the interface chip facing with each other to establish an electrical connection between the first memory chip and the interface chip through the first interconnect; wherein the interface chip includes: a first FIFO receiving data from the first memory chip through the first interconnect; a second FIFO receiving the data from the first FIFO; and a pad outputting the data from the second FIFO, and wherein, in the interface chip, as viewed from above, the first FIFO is positioned closer to a center of the interface chip as compared with the pad, and the second FIFO is positioned closer to the pad rather than the first FIFO.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 10,438,670 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,438,670 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normally operates, even when a pulse waveform is slightly deformed.
11.  	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,026,485. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 10,026,485 such as a semiconductor device comprising: a first memory chip including a first interconnect which conducts a signal between a top surface and a back surface of the first memory chip; a first bump provided on the top surface of the first memory chip and electrically connected to the first interconnect at the top surface side; a second bump provided on the back surface of the first memory chip and electrically connected to the first interconnect at the back surface side; and an interface chip stacked with the first memory chip and electrically connected to the first memory chip via the second bump, wherein the Interface chip includes: a first FIFO receiving data from the first memory chip via the second bump; second to fifth FIFOs receiving the data from the first FIFO: and first to fourth pads outputting the data from the second to fifth FIFOs, respectively, and wherein in the interface chip, the second FIFO and the third FIFO are provided along a first direction, the fourth FIFO and the fifth FIFO are provided along the first direction, and the first FIFO is provided between a set of the second FIFO and the third FIFO and a set of the fourth FIFO and the fifth FIFO, in a second direction different from the first direction.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 10,026,485 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,026,485 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normally operates, even when a pulse waveform is slightly deformed.
12. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,754,676. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 9,754,676 such as a semiconductor device comprising: a first semiconductor chip which outputs data, the first semiconductor chip including a first via which conducts from the upper surface to the lower surface thereof; a second semiconductor chip which is connected to the first via by a first bump; a first FIFO which is formed on the second semiconductor chip and receives the data outputted from the first semiconductor chip through the first via and the first bump; and an input/output circuit which outputs the data from the first FIFO and is formed on the second semiconductor chip, wherein the first FIFO is located closer to the input/output circuit than a middle point of an interconnect line connected between the first bump and the input/output circuit.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 9,754,676 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9,754,676 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normally operates, even when a pulse waveform is slightly deformed.
13. 	Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,558,840. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising: a first memory chip which includes a first memory cell array; a second memory chip which includes a second memory cell array, a via which conducts from an upper surface of the second memory chip to a lower surface of the second memory chip, and a first conductive member, the second memory chip being connected to the first memory chip through the via; and a semiconductor chip which includes a second conductive member, a first buffer which receives data read from the first memory chip or the second memory chip through the via, a second buffer which receives the data from the first buffer, and an input/output circuit which outputs the data received from the second buffer, wherein the first conductive member of the second memory chip and the second conductive member of the semiconductor chip are bonded together, the second buffer is located closer to the input/output circuit than the first buffer and functional corresponding to claim limitation recited the U.S. Patent No. 9,558,840 such as a semiconductor device comprising: a memory circuit which outputs data; a first FIFO which receives data from the memory circuit, and outputs data synchronously with a first clock signal; a second FIFO which receives data output from the first FIFO, and outputs data synchronously with the first clock signal; and an input/output circuit which outputs data output from the second FIFO, wherein the second FIFO is disposed closer to the input/output circuit than the first FIFO and a semiconductor device comprising: a first semiconductor chip which outputs data; a first FIFO which receives data from the first semiconductor chip, and outputs data synchronously with a first clock signal; a second FIFO which receives data output from the first FIFO, and outputs data synchronously with the first clock signal; and an input/output circuit which outputs data output from the second FIFO, wherein the second FIFO is disposed closer to,-the input/output circuit than the first FIFO.
However, the current claimed invention discloses a semiconductor device (claim 1), while the U.S. Patent No. 9,558,840 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9,558,840 can have the same result and purpose of determine the relative when using pulse width adjusting circuit elongates the high portion of the pulse of the clock signal to adjust the pulse with in the first FIFO and the second FIFO in normal operates, even when pulse waveform is slightly deformed.
                                             Allowable Subject Matter
14.	Claim 1 is presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US. 9,805,769) discloses a semiconductor device includes a first die connected to a first channel, the first die comprising a first memory chip and a second die comprising a second memory chip.
Giovannini et al (US. 10,109,324) discloses a memory module use dynamic data buffer for providing extend capacity in memory device. The memory module further includes a first data buffer to connected the first set of memory chip and a second data buffer to connected the second set of memory chip.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824